The opinion of the court was delivered by
Horton, C. J.:
In each of these cases, judgment is claimed against William A. Simpson and Joseph J. Crippen, for the *435sum of $7,500, together with interest, and for an order on the receiver, James S. Crew, directing him to pay such judgment ratably with other claims admitted against the partnership. Practically, the same questions are involved in these as in the case of The Meredith Village Savings Bank v. Wm. A. Simpson, et al., supra, and under the authority of that case and the principles there stated, these cases will also be affirmed.
All the Justices concurring.